DETAILED ACTION
	The RCE filed 10 May 2021 referring to the Response filed 8 March 2021 has been entered.  Claims 1-4 and 6-17 remain pending with claims 3 and 14 remaining withdrawn.  Claim 5 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive of the previously applied prior art references – Orr et al. (US 2005/0226754) in view of Steinbock (US 5,083,889) – and a new prior art reference –  Cornelsen et al. (US 3,363,647).
The applicant argues with respect to independent claims 1 and 12 that the prior art lacks a housing having a unitary portion defining the bore in which the valve cover and retainer are disposed.  However, Orr discloses a block 52 that is rigidly attached to a contiguous ring 58 via screws 70, so all three structures 52, 58, 70 are interpreted as 
Alternatively, “unitary” is more narrowly interpreted as meaning monolithic, as understood by the applicant’s arguments.  In which case, Cornelsen teaches in Figs. 4-5 a pump housing 73 with a monolithic portion defining a bore 72 in which a valve cover 2 and retainer 3 are disposed, and Cornelsen teaches that such a monolithic structure is an alternative to a housing structure comprising three separately formed structures 6, 15, 17 like Orr teaches, as shown in Figs. 1-3 (col. 5, lines 10-38).  This teaching by Cornelsen is used to modify the housing of Orr to be a monolithic structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 2005/0226754) in view of Steinbock (US 5,083,889).
Regarding claim 1, Orr discloses in Figs. 1-4 a fluid end assembly of a hydraulic fluid pump comprising: 
a housing having a unitary portion (comprising the block 52 and the contiguous ring 58 rigidly attached thereto via screws 70) defining a bore (comprising the bore in block 52 that receives cover 62 and the contiguous bore in ring 58 that receives retainer 80);
a removable valve cover 62 closing the bore of the housing and positioned within the bore of the housing;
a retainer 80 positioned within the bore of the unitary portion of the housing and engaging the bore of the unitary portion of the housing, the retainer 80 comprising a set screw bore (for any of screws 74) that extends from a first side of the retainer 80 (facing the valve cover 62) to a second side of the retainer 80 (facing away from the valve cover 62), opposite the first side; and 
a set screw 74 threaded into the set screw bore from the first side of the retainer 80 (because the set screw 74 extends from the first side of the retainer 80 into the set screw bore).
Orr lacks teaching that the set screw 74 is not removable from the second side of the retainer, and wherein the first side of the retainer is positioned adjacent to the removable valve cover.
Steinbock teaches in Figs. 1A-1B and 7 a set screw 21 that is not removable from the second side of a retainer 19 (col. 5, lines 51-68), wherein the first side of the retainer 19 (facing the member 12 preloaded by the screw 21) is positioned adjacent to the member 12 intended to be preloaded by the set screw 21.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the set screw and set screw bore disclosed by Orr to be like Steinbock teaches such that the set screw cannot be removable from the second side of the retainer to prevent unintentional unthreading and disassembly, as Steinbock teaches (col. 5, lines 51-68).
Regarding claim 2, Orr discloses in Figs. 1-4 that the bore of the unitary portion of the housing is a threaded bore (to which the retainer 80 is threaded, as disclosed in paragraph 31), and wherein the retainer 80 includes external threads that engage the threaded bore of the unitary portion of the housing (paragraph 31).
Regarding claim 4, Orr discloses in Figs. 1-4 that the first end of the retainer 80 is in facing relation with the removable valve cover 62.
Regarding claim 6, Orr discloses in Figs. 1-4 that the first end defines a plane, and wherein the set screw 74 is positioned within the plane to abut the removable valve cover 62 (paragraphs 33 and 35).
Regarding claim 7, Orr discloses in Figs. 1-4 that the set screw 74 is drivable in a first direction into abutment with the removable valve cover 62.  Steinbock teaches in 
Regarding claim 8, Orr discloses in Figs. 1-4 that the set screw 74 is operable to preload the removable valve cover 62 (paragraphs 33 and 35).
Regarding claim 9, Orr discloses in Figs. 1-4 that the bore of the unitary portion of the housing is one of an outlet valve bore or a service bore (as shown in Fig. 4 of the reciprocating pump module block 52).
Regarding claim 10, Orr discloses in Figs. 1-4 that there is a reciprocating piston operable to pressurize fluid at the removable valve cover 62 (paragraph 24).
Regarding claim 11, Steinbock teaches in Figs. 1A-1B and 7 that the set screw bore 20 includes a threaded portion 20B extending from the first side and a non-threaded portion 20c extending from the second side.
Regarding claim 12, Orr discloses in Figs. 1-4 a method of assembling and preloading a removable valve cover 62 within a fluid end assembly of a hydraulic fluid pump (comprising block 52 and the ring 58 rigidly fixed to the block 52 via fasteners 70), the method comprising:
inserting the removable valve cover 62 into a bore of a unitary portion of a housing (comprising the block 52 and the contiguous ring 58 rigidly attached thereto via screws 70, wherein the housing’s bore comprises the bore in block 52 that receives 
threading a set screw 74 into a set screw bore, the set screw bore extending from the first side of the retainer 80 (facing the valve cover 62) to a second side of the retainer 80, opposite the first side; 
inserting the retainer 80 into the bore of the unitary portion of the housing such that the first side of the retainer 80 is adjacent to the removable valve cover 62; and
adjusting an axial position of the set screw 74 within the set screw bore to extend through a plane defined by the first side and to concurrently apply a preload to the removable valve cover (paragraphs 33-34).
Orr lacks teaching that the set screw 74 is threaded into retainer via the first side of the retainer (positioned adjacent to the valve cover).
Steinbock teaches in Figs. 1A-1B and 7 a screw 21 for preloading an external structure 12 similar to the screw 74 disclosed by Orr, wherein the screw 21 is threaded into bore 20 via a first side of the bore 20 facing the structure 12 to be preloaded (col. 4, line 62 – col. 5, line 22 and col. 5, lines 51-68).  The set screw 21 that is not removable from the second side of a retainer 19 (col. 5, lines 51-68), wherein the first side of the retainer 19 (facing the member 12 preloaded by the screw 21) is positioned adjacent to the member 12 intended to be preloaded by the set screw 21.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the set screw and set screw bore disclosed by Orr to be like Steinbock teaches such that 
Regarding claim 13, Orr discloses in Figs. 1-4 that inserting the retainer 80 into the bore of the unitary portion of the housing includes threading the retainer 80 into the bore of the unitary portion of the housing (paragraph 31).
Regarding claim 15, Steinbock teaches in Figs. 1A-1B and 7 that the set screw bore 20 includes a threaded portion 20B extending from the first side and a non-threaded portion 20C extending from the second side, and wherein adjusting the axial position of the set screw 21 includes inserting an adjustment tool through the non-threaded portion 20C and into the threaded portion 20B (col. 4, line 62 – col. 5, line 3).
Regarding claim 16, Steinbock teaches in Figs. 1A-1B and 7 that the set screw 21 is threaded into the set screw bore 20 prior to assembling the retainer 19 due to shoulder 20A being narrower than the set screw 21 (col. 5, line 51-68).  In modifying Orr in view of Steinbock to have the set screw be limited to being threaded into the set screw bore only via the first side of the retainer, as discussed with regard to claim 12, the set screw would have to be threaded into the set screw bore prior to inserting the retainer into the bore of the unitary portion of the housing.
Regarding claim 17, Orr discloses in Figs. 1-4 that inserting the removable valve cover 62 includes placing the removable valve cover 62 in a sealing position (paragraph 33), and wherein applying the preload holds the removable valve cover 62 in the sealing position (paragraph 33).
Claims 1-2, 4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 2005/0226754) in view of Steinbock (US 5,083,889) and Cornelsen et al. (US 3,363,647).
Alternatively regarding claims 1-2, 4, 6-13, and 15-17, Cornelsen teaches in Figs. 4-5 a pump housing 73 with a monolithic portion defining a bore 72 in which a valve cover 2 and retainer 3 are disposed, and Cornelsen teaches that such a monolithic structure is an alternative to a housing structure comprising three separately formed structures 6, 15, 17 like Orr teaches, as shown in Figs. 1-3 (col. 5, lines 10-38). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unitary housing portion in the combination of Orr and Steinbock, which comprises three separately formed structures as previously discussed, to alternatively be monolithic as Cornelsen teaches. (col. 5, lines 10-38).  Furthermore, the monolithic structure taught by Cornelsen simplifies the overall assembly because there are less parts to manufacture and assemble.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
 
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753